Case: 13-10755       Document: 00512691165         Page: 1     Date Filed: 07/09/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit
                                     No. 13-10755                                FILED
                                   Summary Calendar                           July 9, 2014
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee

v.

SURIEL MALDONADO-AMADOR,

                                                  Defendant - Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 2:13-CR-7-1


Before BARKSDALE, HAYNES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Suriel Maldonado-Amador challenges the one-year-of-supervised-release
portion of his sentence, imposed following his guilty-plea conviction for illegal
reentry following deportation, in violation of 8 U.S.C. § 1326. Maldonado
contends the district court erred by failing to explain adequately its reasons
for imposing supervised release in the light of Sentencing Guideline § 5D1.1(c)
(explaining, for deportable alien, court “ordinarily should not impose a term of


       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 13-10755     Document: 00512691165      Page: 2   Date Filed: 07/09/2014


                                  No. 13-10755

supervised release”). He maintains the court’s stated reason, to ensure he
remains outside of the United States after deportation, was insufficient
because it was not based on the facts and circumstances of his case.
      Although post-Booker, the Sentencing Guidelines are advisory only, and
a properly preserved objection to an ultimate sentence is reviewed for
reasonableness under an abuse-of-discretion standard, the district court must
still properly calculate the advisory Guidelines-sentencing range for use in
deciding on the sentence to impose. Gall v. United States, 552 U.S. 38, 51
(2007). In that respect, for issues preserved in district court, its application of
the Guidelines is reviewed de novo; its factual findings, only for clear error.
E.g., United States v. Cisneros-Gutierrez, 517 F.3d 751, 764 (5th Cir. 2008).
      Maldonado concedes review is for plain error because he did not preserve
this issue by raising it in district court. See United States v. Dominguez-
Alvarado, 695 F.3d 324, 327 (5th Cir. 2012). Under the plain-error standard,
Maldonado must show a clear or obvious forfeited error that affected his
substantial rights. E.g., Puckett v. United States, 556 U.S. 129, 135 (2009).
Even if he shows such reversible plain error, we have the discretion whether
to correct the error, and should do so only if it seriously affects the fairness,
integrity, or public reputation of the proceedings. See id.
      The district court should explain the sentence imposed “‘to allow for
meaningful appellate review and to promote the perception of fair sentencing’”.
United States v. Cancino-Trinidad, 710 F.3d 601, 606 (5th Cir. 2013) (quoting
United States v. Mondragon-Santiago, 564 F.3d 357, 360 (5th Cir. 2009)).
Little explanation is required where, as here, “the judge exercises her
discretion to impose a sentence within the Guideline range and states for the
record that she is doing so”.      Id. (citation and internal quotation marks
omitted). When Guideline § 5D1.1(c) applies, a term of supervised release



                                        2
    Case: 13-10755    Document: 00512691165    Page: 3   Date Filed: 07/09/2014


                                No. 13-10755

“should not be imposed absent a determination that [the supervised release]
would provide an added measure of deterrence and protection based on the
facts and circumstances of a particular case”.     Id. (citation and internal
quotation marks omitted).
      Contrary to Maldonado’s claim, at sentencing, the court referenced twice
Maldonado’s more than 25 prior illegal entries into the United States. The
court explained the entire sentence was necessary to meet its “objectives of
punishment and deterrence”; moreover, supervised release was necessary to
ensure Maldonado remained outside of the United States. Given the court’s
particularized statements at sentencing, the imposition of the one-year term of
supervised release does not constitute clear or obvious error. E.g., Dominguez-
Alvarado, 695 F.3d at 330.
      AFFIRMED.




                                      3